concurring:
I am pleased to concur in Judge Poole’s well-reasoned Opinion. However, I disa*692gree with the majority’s statement that “an agency’s interpretation of its own regulation is entitled tola high degree of deference if it is not unreasonable.” I would adhere to the established standard of review stating that when an agency is interpreting its own regulation, it is entitled to “even more deference” than the “considerable deference” it would enjoy if it were merely interpreting a statute it administers. See Hawaiian Electric Co. v. EPA, 723 F.2d 1440, 1447 (9th Cir.1984), citing Montana Power Co. v. EPA, 608 F.2d 334, 345 (9th Cir.1979); see also Udall v. Tallman, 380 U.S. 1, 16-17, 85 S.Ct. 792, 801-802, 13 L.Ed.2d 616 (1965).